Exhibit 10.1

 

[g74921kc01i001.gif]

 

2841 Dow Avenue, Tustin, California 92780 USA

Phone: 714 544 6665 Fax: 714 838 4742

www.cherokeepwr.com

 

February 29, 2008

 

Mr. Jeffrey M. Frank

15 Calle de Princesa

Coto de Caza, CA 92679

 

Re:          Amendment of Severance Agreement

 

Dear Mr. Frank:

 

Reference is made to that certain Amended and Restated Severance Agreement
between you and Cherokee International Corporation, dated as of December 5, 2006
(the “Agreement”).  The purpose of this letter agreement is to amend certain
provisions of the Agreement as follows:

 

1.             The first paragraph of Section 3 of the Agreement is hereby
amended and restated, effective immediately, to read in its entirety as follows:

 

“(3)                            Severance Payment.  Provided that the Executive
is not entitled to any benefits set forth in Section 4 below and subject to the
Executive’s having executed and, if applicable, not revoked, a release of claims
reasonably satisfactory to the Company (the “Release of Claims”), in the event
the Executive’s employment is terminated by the Company other than for Cause,
the Executive shall be entitled to the following (collectively, the “Severance
Benefits”):  (i) a cash payment, in lieu of any other severance payment pursuant
to any other plan or agreement of the Company or any subsidiary thereof to which
the Executive is otherwise entitled, of an amount equal to two (2) times his
then annual base salary as in effect immediately prior to the date of
termination (the “Severance Payment”), and (ii) continued medical,
hospitalization, life and other insurance benefits being provided to the
Executive and the Executive’s family at the date of termination, for a period of
twenty-four (24) months after the date of termination; provided, however, that
the Company shall have no obligation to continue to provide the Executive with
such insurance benefits for any periods after the date the Executive obtains
comparable benefits (with no significant pre existing condition exclusions) as a
result of the Executive’s employment in a new position.  Subject to Section 7,
the Severance Payment shall be payable in a lump sum within 10 business days
following the effective date of the Release of Claims.”

 

--------------------------------------------------------------------------------


 

2.             Section 4 of the Agreement is hereby amended and restated,
effective immediately, to read in its entirety as follows:

 

“(4)                            Change in Control Benefit.  Subject to Section 7
and the Executive’s having executed and, if applicable, not revoked, a Release
of Claims, in the event the Executive’s employment is terminated (a) by the
Company other than for Cause or (b) by the Executive for any reason, in either
case within two (2) years following a Change in Control, the Executive shall be
entitled to the following (collectively, the “Change in Control Benefits”): 
(i) an amount equal to two (2) times his then annual base salary as in effect
immediately prior to the date of termination, of which 100% shall be payable in
a cash lump sum payment within 10 business days following the effective date of
the Release of Claims; (ii) the bonus that would have been due the Executive for
the year in which the Executive’s termination of employment occurs, calculated
as if the Company achieved financial performance for that year equal to that set
forth in the then most recent budget for that year approved by the Board of
Directors of the Company, prorated for the number of months worked in the fiscal
year the termination occurred (the “Bonus Payment”), payable in a cash lump sum
within 10 business days following the effective date of the Release of Claims;
(iii) immediate vesting of all outstanding stock options; (iv) continued
medical, hospitalization, life and other insurance benefits being provided to
the Executive and the Executive’s family at the date of termination, for a
period of twenty-four (24) months after the date of termination; provided,
however, that the Company shall have no obligation to continue to provide the
Executive with such insurance benefits for any periods after the date the
Executive obtains comparable benefits (with no significant pre existing
condition exclusions) as a result of the Executive’s employment in a new
position; (v) a cash payment equal to the amount forfeited by the Executive
under the Company’s 401(k) Plan or equivalent plans in effect for the Executive;
(vi) the right to utilize the services of a nationally recognized executive
placement service of the Executive’s choosing at the Company’s expense in an
amount not to exceed $50,000 in the aggregate for the Executive at the
Executive’s request, which request may be made at any time within twenty-four
(24) months following the date of termination, or, in lieu of the foregoing, the
Executive may request a cash lump sum payment from the Company to the Executive
in the aforementioned amount for the purpose of arranging and managing his own
executive placement services; and (vii) other or additional benefits then due or
earned in accordance with applicable plans and programs of the Company.

 

2

--------------------------------------------------------------------------------


 

For purposes of this Agreement, the Executive’s employment shall be deemed to
have been terminated following a Change in Control by the Company without Cause
or by the Executive for any reason if the Executive’s employment is terminated
by the Company without Cause (within the meaning of Section 14(a)) within six
(6) months prior to a Change in Control and such termination was in connection
with the Change in Control.

 

The Executive shall not be entitled to the Change in Control Benefits if the
Executive’s employment is terminated by the Company for Cause or as a result of
the Executive’s death or Disability. Further, the Executive shall not be
entitled to the Change in Control Benefits if the Executive is terminated under
his then current contract and enters into a similar contract with a successor to
the Company, provided that the Executive’s rate of base salary, target annual
bonus amount, benefits (including, without limitation severance protections) and
other material terms of employment remain substantially similar under the new
contract.”

 

3.             Section 6(c) of the Agreement is hereby amended and restated,
effective immediately, to read in its entirety as follows:

 

“(c)                            Non Solicitation. The Executive, except within
the course of the good faith performance of his duties hereunder, shall not at
any time while he is in the employ of the Company, any constituent partner of
the Company or any of their respective parents, subsidiaries, or affiliates, and
for 12 months following the termination of his employment for any reason (the
“Restricted Period”), solicit, recruit, request, cause, induce or encourage any
individual who is then employed by the Company, was employed by the Company at
any time during the 12-month period ending on the Executive’s termination date,
any constituent partner of the Company or any of their respective parents,
subsidiaries or affiliates to leave the employment of or terminate the
relationship with the Company, its constituent partners, their respective
parents, subsidiaries, and affiliates, for any reason and/or otherwise encourage
to perform work (as an employee, independent contractor or otherwise) for any
entity or person (including the Executive) that directly or indirectly competes
with the Company at any time during the Restricted Period and/or whose business
is or includes the design, manufacture and marketing of power supplies for the
datacom, telecom, medical, process-control and other related industries (or any
portion thereof).  During the Restricted Period, the Executive will not directly
or indirectly through any other person influence or attempt to influence
customers, vendors, suppliers, licensors, lessors, joint venturers, associates,
consultants, agents, or partners of the Company or any affiliate of the Company
to divert their business away from the Company or such affiliate, and the
Executive will not otherwise interfere with, disrupt or attempt to disrupt the
business relationships, contractual or otherwise, between the Company or any
affiliate of the Company, on the one hand, and any of its or their customers,
suppliers, vendors, lessors, licensors, joint venturers, associates, officers,
employees, consultants, managers, partners, members or investors, on the other
hand.”

 

3

--------------------------------------------------------------------------------


 

4.             Section 10 of the Agreement is hereby amended, effective
immediately, to include the following sentence at the end of such Section:

 

“For purposes of this Agreement, all references to the “Company” shall include
references to any “successor” to all or substantially all of the business and/or
assets of the Company.”

 

5.             Section 14(b)(i) of the Agreement is hereby amended by adding the
term “equity” at the beginning of such subsection.

 

6.             Section 14(f) of the Agreement is hereby deleted in its entirety.

 

7.             Sections 14(g) and 14(h) of the Agreement are hereby renumbered
as Sections 14(f) and 14(g), respectively.

 

This letter agreement does not modify any other terms of the Agreement except as
expressly set forth above.

 

If this letter accurately sets forth our agreement with respect to the foregoing
matters, please sign the enclosed copy of this letter and return it to me.

 

 

 

 

Sincerely,

 

 

 

 

 

 

 

 

/s/ Raymond Meyer

 

 

Raymond Meyer, Chairman of the Board

 

 

Cherokee International Corporation

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

 

 

 

/s/ Jeffrey M. Frank

 

 

Jeffrey M. Frank

 

 

 

4

--------------------------------------------------------------------------------